Citation Nr: 0900869	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  00-19 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1. Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine with 
chronic lumbar strain, from August 19, 1999 to March 21, 
2005, on an extraschedular basis.

2. Entitlement to an initial or staged rating in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine with chronic lumbar strain, from March 22, 2005, on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1994 to August 
1999.    
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which granted the veteran's 
claim for service connection for degenerative disc disease of 
the lumbosacral spine with chronic lumbar strain and assigned 
a 10 percent disability rating, effective from August 19, 
1999.  Following the veteran's change in residence, his 
claims folder was transferred to the RO in Seattle, 
Washington, and by its rating decision in April 2005, the 
Seattle RO increased the disability rating in question from 
10 percent to 20 percent, effective from March 22, 2005. 

The veteran did not request a hearing on this matter.  On 
appeal in November 2006, the Board determined that the record 
raised a claim for extraschedular entitlement to an initial 
rating for the veteran's service-connected degenerative disc 
disease of the lumbosacral spine with chronic lumbar strain 
from August 19, 1999.  The Board remanded the case for 
additional development, to include directing the Appeals 
Management Center (AMC)/RO to provide proper Veterans Claims 
Assistance Act (VCAA) notice and to refer the case to the 
Director of the Compensation & Pension Service for 
consideration of awarding extraschedular ratings under 38 
C.F.R. 
§ 3.321(b)(1).

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the November 2006 
Remand Order, and that neither the veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Other Matters

Previously on appeal were claims of entitlement to service 
connection for tinnitus, a left ankle sprain, and Achilles 
tendonitis.  In a May 2004 decision, the RO granted service 
connection for tinnitus and a left ankle sprain and such 
action effectively removed these matters from the Board's 
jurisdiction.  (The veteran did not appeal for a higher 
rating or earlier effective date assigned for either 
disability.)  In addition, the appeal for service connection 
for Achilles tendonitis was withdrawn by the veteran in March 
2005 and such matter was dismissed by the Board in November 
2006.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision.

2. For the entire period under appeal, factors such as would 
render impractical the application of regular schedular 
standards in the evaluation of the veteran's service-
connected back disability are not shown, including frequent 
periods of hospital care or a marked interference with 
employment.


CONCLUSION OF LAW

1.  From August 19, 1999 to March 21, 2005, the criteria for 
the assignment of a rating in excess of 10 percent on an 
extraschedular basis for degenerative disc disease of the 
lumbosacral spine with chronic lumbar strain have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 3.326 (2008).

2. For the period beginning March 22, 2005, the criteria for 
the assignment of a rating in excess of 20 percent rating on 
an extraschedular basis for degenerative disc disease of the 
lumbosacral spine with chronic lumbar strain have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 3.326 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2006 letter sent to the veteran by the AMC 
adequately apprised him of the information and evidence 
needed to substantiate the claim.  The AMC thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The December 2006 letter from the AMC satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that his service-
connected low back disability presented such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the AMC determined such to be necessary to make a 
decision on the claim.  Although not required to do so, the 
RO also specifically asked the veteran to provide VA with any 
other supporting evidence or information in his possession.  
See 73 Fed. Reg. 23353, 23354 (Apr. 30, 2008) (providing that 
for "applications for benefits pending before VA on or filed 
after" May 30, 2008, as here, 38 C.F.R. § 3.159(b)(1) no 
longer requires that VA request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim").  The veteran received notice of the evidence needed 
to substantiate his claim, the avenues by which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for the rating in the 
December 2006 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
July 2000 RO decision that is the subject of this appeal in 
its December 2006 letter.  Notwithstanding this belated 
notice, the Board determines that the AMC cured this defect 
by providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the October 
2008 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive two VA spine examinations, in June 2000 and March 
2005, which were thorough in nature and adequate for the 
purposes of deciding this claim.  The veteran was scheduled 
for another VA spine examination in February 2008 but failed 
to report for the examination.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655 (2008).  The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law and Regulations

a. Extraschedular Ratings 

Pursuant to 38 C.F.R. § 3.321(b)(1), to accord justice in the 
exceptional case where the assigned schedular evaluation is 
found to be inadequate, the Under Secretary for Benefits or 
the Director of the Compensation & Pension Service, upon 
field station submission, is authorized to approve on the 
basis of the criteria set forth in 38 C.F.R. § 3.321 an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability.  38 C.F.R. § 3.321(b)(1); accord Thun 
v. Peake, 22 Vet App 111(2008).  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1); accord Thun, supra ("The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available extraschedular evaluations for that 
service-connected disability are inadequate").  Thus, in 
certain cases, where "the rating schedule will be inadequate 
. . . extra-schedular consideration permits VA to rate 
veterans who do not meet the criteria precisely."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  Accordingly, "initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability," and "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule."  Thun, supra.  In such a case, "the 
assigned schedular evaluation is . . . adequate, and no 
referral is required."  Id.

If, however, "the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, the . . . Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Id. (emphasis added).  When the Board 
determines that "the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for . 
. . a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating."  Id. (emphasis added).

It should be noted that the claimant need not demonstrate 
that his or her service connected disability causes 
interference with "obtaining or retaining" employment, as 
such a test would "exact[] a higher standard than is required 
for a finding of 'marked interference with employment' under 
§ 3.321(b)(1)."  Id.  Instead, VA has contemplated and set 
such a higher standard in other regulations, namely 38 C.F.R. 
§§ 4.15 and 4.16, which govern total disability based on 
unemployability (TDIU).  Id. (noting that "difficulty in 
obtaining or retaining employment is an element considered 
for establishing a rating of total disability based on 
individual unemployability (TDIU)").  As the Court has 
observed, "[t]o require the same showing to establish one 
factor for review in determining entitlement to 
extraschedular consideration would create an impermissible 
overlap between these two concepts and implies that they are 
sui generis in name only."  Id.  That is, "[c]onsistent with 
VA regulations and Court precedent, extraschedular 
consideration may be warranted for disabilities that present 
a loss of earning capacity that is less severe than one where 
the veteran is totally unemployable."  Id.

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial determination 
to the Under Secretary for Benefits or the Director of the 
Compensation & Pension Service.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001) (recognizing that "the [Board] is not 
authorized to assign an extraschedular rating in the first 
instance under 38 C.F.R. § 3.321(b)"); accord Smallwood v. 
Brown, 10 Vet. App. 93, 98 (1997); Floyd, 9 Vet. App. at 94, 
95.  The Board may, however, consider and adjudicate the 
issue of whether the RO should refer such a matter to 
appropriate personnel for extraschedular consideration 
pursuant to the procedures of 38 C.F.R. § 3.321, and further 
may determine, after an initial review by the authorities 
pursuant to § 3.321(b)(1), the propriety of assigning an 
extraschedular evaluation.  Smallwood, supra (acknowledging 
that precedent did "not limit the [Board's] duty to consider 
whether an extra-schedular rating should be addressed by the 
appropriate official"); Floyd, supra ("38 C.F.R. § 
3.321(b)(1) acts as a funnel to channel requests for an 
extraschedular rating through certain officials who posses 
the delegated authority to assign such a rating in the first 
instance") (emphasis in original).

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

The veteran submitted to a June 2000 QTC back examination.  
He indicated that he developed low back pain in 1997.  He 
reported that the pain was aggravated by bending, standing 
and sitting for long periods of time, pushing, and lifting.  
He complained of occasional tingling and numbness in his 
thighs.  The pain was alleviated with Tylenol.  At that time, 
the veteran worked as a professional underwater diver.
 
Upon examination, the doctor noted that the veteran was able 
to climb on and off the examining table without difficulty.  
His gait was normal and no assistive devices were used.  
Range of motion of the lumbar spine was normal, however, 
there was pain at the extremes of flexion.  Flexion was 95 
degrees, extension was 35 degrees, right and left lateral 
flexion were 40 degrees, and right and left rotation were 35 
degrees.  Straight-leg raising tests were negative.  There 
was no weakness, fatigue, or lack of endurance.  There was no 
limited function of standing and walking.  The clinician 
noted that a recent MRI revealed degenerative disc disease.  
The diagnosis was degenerative disc disease of the lumbar 
spine.

The veteran also underwent to a March 2005 VA spine 
examination.  He reported that his back pain had increased 
since the June 2000 examination, but stated that he had not 
been treated for his back disability since that time.  He 
reported low back pain that radiated to the buttocks and 
thighs.  He sometimes had pain in his neck, as well as 
tightness or muscle spasms in his lower back.  The veteran 
indicated that he could sit for 5-10 minutes and drive for 1-
1/2 to 2 hours before having to change position.  He rated 
the pain 6/10, but indicated that it increases up to 10/10 
two to three times per week with walking or twisting or 
turning his back.  The flare-ups lasted several minutes.  At 
night and while driving he rated the pain 6/10 and 10/10.  
The pain was alleviated with heat and Ibuprofen.  He used a 
back brace at home and at work.  He denied using any 
assistive devices.  The veteran stated that he could no 
longer work as an underwater diver because diving increased 
his low back pain.  Instead, he operated a decompression 
chamber for other divers.  He further stated that he 
frequently got into the water to inspect underwater objects 
using a video machine, but that he avoided any lifting or 
heavy use of his back either above or below water.  He 
indicated that his pay as a diver was more than his pay for 
running the decompression chamber.  The veteran denied losing 
any time from work because of his back in the previous year.  
He stated that he had no written restrictions at work and 
indicated that if he did he could no longer work as a 
freelance commercial underwater diver.  The veteran also 
reported that he had stopped weight training, skiing, and 
snowmobiling because of back pain.

Upon examination, the clinician noted that the veteran walked 
50 feet in the hallway without limping or grimacing, after 
which he reported back pain rated as 6/10.  There was 
tenderness in the midline in the upper, mid, and lower lumbar 
spine.  There was increased tone but no muscle spasm.  
Flexion while seated was to 55 degrees.  Flexion while 
standing was to 50 degrees; extension was limited to 10 
degrees with increased back pain.  Lateral flexion was 30 
degrees to the right and left with increased back pain.  
Rotation was to 40 degrees on the left and 45 degrees on the 
right with increased back pain and mild grimacing.  The 
clinician noted some weakened movements, fatigue, and lack of 
endurance.  There was no incoordination.  X-rays were normal.  
The clinician diagnosed degenerative disc disease in the 
lumbar spine and chronic lumbar strain.  He opined that 
functional impairment of the veteran's lumbar spine was 
moderately severe.

The AMC scheduled the veteran for a February 13, 2008 back 
examination.  The veteran failed to report for the 
examination.  He has offered no reason for missing the 
appointment, nor has he requested that the examination be 
rescheduled.  

The AMC, in a May 2008 correspondence, referred the veteran's 
claim for an extraschedular rating to the Director of the 
CPS.  Thereafter, in an August 2008 letter, the Director of 
the CPS indicated that he had reviewed the record, to include 
the veteran's June 2000 and March 2005 back examinations.  
The Director noted that the veteran failed to submit any 
additional evidence as requested by the AMC and failed to 
report for the February 2008 examination.  Accordingly, the 
Director determined that a higher rating for the veteran's 
low back disability on an extraschedulra basis was not 
warranted.   

b. Discussion

The veteran contends that the overall symptoms and functional 
limitations of his back disability are much more severe than 
has been evaluated.  See December 2008 Written Brief at 2.

The Board determines that the pertinent evidence of record 
preponderates against the veteran's claim, as it does not 
indicate that his degenerative disc disease has produced an 
exceptional or unusual disability picture.  That is, the 
veteran's back disability has not resulted in frequent 
hospitalizations beyond that contemplated by the rating 
schedule, and further has not caused a "marked" interference 
with his employment.  

First, there is no evidence that the low back disability has 
resulted in the veteran having frequent periods of 
hospitalization for related symptoms.  Review of the record 
does not show that the veteran has ever been hospitalized for 
his low back disability.  In fact, the veteran has indicated 
that he received no medical care for his back disability 
between June 2000 and March 2005 examination.

Second, the evidence does not show that there has been a 
marked interference with employment.  The June 2000 VA 
examination report notes that the veteran worked as an 
underwater diver.  On examination, the veteran was in no 
apparent acute distress.  His gait was normal.  He required 
no assistive devices to ambulate.  During the March 2005 
examination, the veteran indicated that he could no longer 
work as an underwater diver because of his back pain.  
Instead, he operated a decompression chamber for divers.  His 
gait was normal.  He required no assistive devices to 
ambulate.  However, range of motion was limited, and the 
examiner opined that the functional impairment of the 
veteran's lumbar spine was moderately severe.  Notably, the 
veteran did not respond to VA's December 2006 request for 
evidence in support of his claim, to include evidence of 
marked interference with employment.  Specifically, he 
submitted no records pertaining to lost time or sick leave 
used due to lumbar disc disease, and no correspondence from 
an employer or former employer that would verify his 
contentions.  The Board notes that the veteran told the March 
2005 examiner that he had not lost any time from work because 
of his back disability. 

Although the evidence suggests that there is some level of 
impairment in earning capacity due to the veteran's low back 
disability, the 10 and 20 percent ratings at issue here take 
such into account; there is no evidence that the nature and 
severity of the associated symptoms are beyond what is 
contemplated by the schedular criteria (under which the 
current 10 and 20 percent ratings are assigned).  
Accordingly, the Board finds no basis to grant an 
extraschedular rating at any point from March 19, 1999.


ORDER

A rating in excess of 10 percent for degenerative disc 
disease of the lumbosacral spine with chronic lumbar strain, 
from August 19, 1999 to March 21, 2005, on an extraschedular 
basis, is denied.   

A rating in excess of 20 percent for degenerative disc 
disease of the lumbosacral spine with chronic lumbar strain, 
from March 22, 2005, on an extraschedular basis, is denied.  



____________________________________________ 
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


